   Case
MIED          2:20-cv-12070-LVP-RSW
     (Rev. 8/07) Notice of Correction             ECF No. 13 filed 09/08/20                PageID.507         Page 1 of 1


                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MICHIGAN

TANYA SINGH DIXIT


                   Plaintiff(s),                                           Case No. 20-12070

v.                                                                         Judge Linda V. Parker

AKASH DIXIT                                                                Magistrate Judge R. Steven Whalen


                   Defendant(s).
                                                          /

                                                  NOTICE OF CORRECTION

         Docket entry number       13   , filed        9/8/2020            , has been modified. The explanation for the correction

is stated below.

               The docket entry was made on the wrong case.
               The corresponding document image was missing or incomplete.
          ✔    The wrong document image was associated.
               The wrong judicial officer was listed on the case docket.
               The filer information was inaccurate or omitted from the docket text.
               The judicial officer information was inaccurate or omitted from the docket text.
               The docket text was changed to include the Partial Payment Order.
               Other:



         If you need further clarification or assistance, please contact            R. Loury             at (313) 234-5524 .



                                                                    DAVID J. WEAVER, CLERK OF COURT


Dated: September 8, 2020                                            s/R. Loury
                                                                    Deputy Clerk
